UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA * CRIMINAL
VERSUS * NO. 18-118
WILLIAM MCGINNESS * SECTION: F

UNOPPOSED MOTION AND INCORPORATED MEMORANDUM TO CONTINUE
SENTENCING

NOW INTO COURT, comes the defendant, William McGinness, by and through
undersigned counsel, who respectfully moves this Honorable Court to continue the sentencing

hearing in the above-captioned matter for the following reasons, to wit:

On or about December 11, 2019 the defendant, William McGinness, pled guilty to count
one, Conspiracy, 18 USC § 371 and count four, knowingly submitting a false record of a wildlife
that had been or was intended to be transported in foreign commerce in violation of the Lacey Act
16 USC § § 3372(d)(2) and 3373(d)(3)(A). The sentencing hearing is set for February 3, 2021 at
1:30 p.m.

Upon suggesting to the court that it is not safe for the defendant, William McGinnis to travel
to court at this time for a sentencing hearing. He lives in Southern California and has a history of
heart problems that necessitate a pacer maker, and he also suffers from Chronic Obstructive
Pulmonary Disorder (COPD), has severe damage to his lungs, requires inhalers, and is borderline
diabetic. He is significantly at risk of contracting COVID-19. Further, he desires to appear in court
for sentencing rather than address the court via video.

That further suggesting upon consulting and advice of counsel, the defendant, William
McGinness requests that the sentencing hearing be continued until such time when he can appear in
court safely and address the court personally as required under Rule 43(a)(3) of the Federal Rules of
Criminal Procedure. He does not wish to proceed on February 3% because of the global pandemic

of COVID-19 along with the current difficulty and potential danger involved in airline travel, as
well as the heighten risk. Experts are presently concerned about an exponential rise in COVID-19
cases. Also due to the increase incidence of COVID-19 in California and many states, the California
Department of Public Health issued a travel advisory on January 6, 2021 to reduce the risk of virus
transmission restricting non-essential travel to 120 miles from residence. His counsel has further
advised him not to proceed by video.

The defendant, William McGinness, respectfully requests that this matter be continued until
a date on which it would be appropriate to conduct a sentencing hearing in the federal courthouse
for the Eastern District of Louisiana.

It is, therefore, in the best interest of the defendant that the sentencing hearing be continued.

Assistant United States Attorney, Mary Dee Carraway, was contacted and on January 7,

2021 emailed counsel that she has no objection to a continuance of the sentencing hearing.

WHEREFORE, for the above mentioned reasons, and the interest of justice, the defendant,

William McGinness, respectfully requests a continuance of the sentencing hearing.

Respectfully submitted this 13th day of January, 2021.

/s/ Robert S. Toale

Robert S. Toale, LA Bar #01152

505 Weyer Street

Gretna, LA 70053

Telephone: 504-368-8440

Email: office@robertstoale.com
Attorney for WILLIAM MCGINNESS

CERTIFICATE OF SERVICE
I hereby certify that on January 13, 2021, I electronically filed the foregoing with the Clerk
of Court by using the CM/ECF system which will send a notice of electronic filing to all counsel of -
record.
/s/ Robert S. Toale
ROBERT S. TOALE
Attorney for William McGinness
